DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This office action considers claims 1-16 pending for prosecution.

             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a first trench electrode provided over an inside of the first trench with a first insulating film in between; a second trench electrode provided over an inside of the second trench with a second insulating film as in between; a fifth semiconductor region having the second conductivity type and formed in the first semiconductor region in a portion located on a side opposite to the fourth semiconductor region across the first trench; a sixth semiconductor region having the second conductivity type formed in the first semiconductor region in a portion located on a side opposite to the fourth semiconductor region across the second trench; and a contact hole in contact with the second trench and the fourth semiconductor region.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a substrate processing apparatus in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, a first trench electrode provided over an inside of the first trench with a first insulating film in between; a second trench electrode provided over an inside of the second trench with a second insulating film as in between; a fifth semiconductor region having the second conductivity type and formed in the first semiconductor region in a portion located on a side opposite to the fourth semiconductor region across the first trench; a sixth semiconductor region having the second conductivity type formed in the first semiconductor region in a portion located on a side opposite to the fourth semiconductor region across the second trench; and a contact hole in contact with the second trench and the fourth semiconductor region. Hence, Claim#1 is allowable. 

The most relevant prior art of references Matsuura (US 2017/0256634) in figures 19-20 shows a semiconductor substrate, a drift region, a cell region, an active cell, a trench gate electrode, a trench emitter electrode, a second conductivity body region, an inactive cell, a first conductivity type emitter region with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 are deemed patentable over the prior art.
Claims 2-16 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828